Name: Commission Regulation (EEC) No 1384/93 of 4 June 1993 on the transport and sale of feed grain held by the Spanish intervention agency for disposal to stockfarmers established in certain regions of Portugal
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  deterioration of the environment;  transport policy
 Date Published: nan

 No L 136/26 Official Journal of the European Communities 5. 6. 93 COMMISSION REGULATION (EEC) No 1384/93 of 4 June 1993 on the transport and sale of feed grain held by the Spanish intervention agency for disposal to stockfarmers established in certain regions of Portugal Whereas stockfarming has been particularly affected by the drought ; whereas the use of the cereals should there ­ fore be limited to drought-stricken stockfarmers esta ­ blished in those regions ; whereas all necessary measures must be taken by the Member State to monitor such use ; Whereas a security must be put up to guarantee the performance of the operation ; Whereas the provision of feed grain is insufficient to resolve the existing difficulties facing stockfarmers ; whereas, in view of the special circumstances, deferred payment for cereals purchased should be permitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the finan ­ cing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), and in particular Article 1 thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (4), as last amended by Regulation (EEC) No 2203/90 (*) provides that cereals held by the intervention agency are to be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (% as last amended by Regulation (EEC) No 966/93 f), lays down the procedure and the conditions for the disposal of cereals held by intervention agencies ; Whereas, as a result of the persisting drought, certain regions of Portugal are suffering from a severe shortage of fodder and feed grain ; whereas this situation is a threat to stockfarmers, who, being unable to obtain supplies at a reasonable price, may be forced to sell their livestock prematurely ; whereas appropriate action should be taken in order to avoid such negative consequences ; Whereas Spain has large intervention stocks stored in regions other than those affected by the drought ; whereas it is necessary to transport quantities of feed grain taken over by the Spanish intervention agency to the border regions of Portugal ; whereas these reasons justify the approval of such transport at the lowest cost ; Article 1 1 . The Portuguese intervention agency, hereinafter called the INGA, shall, under the conditions laid down in Regulation (EEC) No 1836/82, issue a standing invitation to tender for the resale of 60 000 tonnes of barley held by the Spanish intervention agency, hereinafter called the Senpa, with a view to disposal to drought-stricken stock ­ farmers in the Portuguese regions of Alentejo, Beira inte ­ rior e Tras-os-Montes, the eastern half of Entre Douro e Minho, Beira Litoral and Ribatejo Oeste and the northern half of the Algarve . 2. Without prejudice to the provisions of Regulation (EEC) No 1836/82, the following special rules shall apply to this invitation to tender :  the cereals shall be disposed of by invitation to tender at the silos of the storehouses in the border regions of the provinces of Badajoz or Salamanca,  only stockfarmers in the Portuguese regions listed in paragraph 1 or their authorized agents may submit tenders,  tenders shall refer to the actual quantity of the consignment for which the tender is being made and submitted to the INGA, which shall forward them to the Senpa,  the security referred to in the second indent of Article 13 (4) of Regulation (EEC) No 1836/82 shall not apply, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7. 1992, p . 1 . O OJ No L 337, 4. 12. 1990, p. 3 . (4) OJ No L 139, 24. 5. 1986, p. 36 . 0 OJ No L 201 , 31 . 7 . 1990, p. 5. (*) OJ No L 202, 9 . 7. 1982, p . 23. 0 OJ No L 98, 24. 4. 1993, p . 25. 5 . 6. 93 Official Journal of the European Communities No L 136/27  the tender selected must be at least 95 % of the inter ­ vention price referred to in Article 7 of Regulation (EEC) No 2727/75, applicable on the closing date for submission of tenders ; however, for tenders submitted from 1 June, the intervention price to be taken into account shall be that for May,  a security equal to the intervention price must be lodged with INGA by the successful tenderer to guarantee payment for the awarded cereals ; the secu ­ rity shall be released on payment ; Article 17 ( 1 ) and the second indent of Article 17 (4) of Regulation (EEC) No 1836/82 shall apply mutatis mutandis,  the closing date for submission of tenders shall be 18 June 1993,  INGA shall guarantee to Senpa payment for the cereals awarded and removed. Payment shall be made not later than the tenth day following the deadline for payment laid down in Article 2. Article 2 Notwithstanding the first paragraph of Article 16 of Regulation (EEC) No 1836/82, payment for the awarded cereals shall be made by the successful tenderer to the Portuguese intervention agency not later than the end of the sixth month following the month in which the contract was awarded. The latter must pay the Spanish intervention agency the equivalent of all the amounts received in pesetas, on the basis of the exchange rate calculated using the relationship between the value of the ecu in both of the currencies concerned, as published in the Official Journal of the European Communities on the day following the invitation to tender. Article 3 The quantities of barley awarded shall be made available to successful tenderers by Senpa without delay. Senpa shall be responsible for the transport of the cereals from the place of storage to the place of disposal. This shall be approved in accordance with Article 1 of Regulation (EEC) No 3492/90 . The European Agricultural Guidance and Guarantee Fund (EAGGF) shall reimburse transport costs to Senpa up to ECU 20 per tonne plus, where neces ­ sary, the costs of additional entries and removals. The INGA shall reimburse Senpa for any additional transport costs exceeding the abovementioned limit, on presenta ­ tion of transport invoices. Article 4 1 . The Portuguese authorities shall take the necessary steps to guarantee the performance of the operation and inform the Commission of them. 2. Senpa shall show the operation in the accounts provided for by Regulation (EEC) No 3492/90 . 3 . Successful tenderers must be prepared to undergo all the checks which INGA may wish to carry out in order to assure itself that the tenderer is actually a stockfarmer or an authorized representative. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1993. For the Commission Rene STEICHEN Member of the Commission